Order, Surrogate’s Court, New York County, entered on September 27, 1972, granting preliminary injunction as to further implementation of contract with Marlborough respondents, and providing procedures for authorized sales, and for a $20,000 undertaking, unanimously modified, on the law and in the exercise of discretion, to extent of increasing bond to the sum of $50,000 as in accordance with terms of interim order, and otherwise affirmed, without costs and without disbursements. In view of the duality of positions of two of the executors, we *966deem it not improper to leave the temporary injunction undisturbed. An early trial, however, is clearly indicated. Concur — McGivern, J., P., Markewich, Nunez, Kupferman and Murphy, JJ. [71 Misc 2d 320.]